Case 1:20-cv-22429-KMW Document 21 Entered on FLSD Docket 01/20/2021 Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 20-22429-CIV-WILLIAMS

  RHONDA HOLCOMB,

           Plaintiff,

  v.

  CARNIVAL CORPORATION, et al.,

       Defendants.
  _____________________________________/

                                                        ORDER

           THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ Report

  and Recommendation (DE 18) on Defendant Carnival Corporation’s Motion to Dismiss

  (DE 8). Defendant filed Objections (DE 19) to the Report.

           The Court has conducted a de novo review of the matters raised in Defendant’s

  Objections. Defendant’ Objections are OVERRULED. 1 Accordingly, it is ORDERED AND

  ADJUDGED as follows:

           1. The Report (DE 18) is AFFIRMED AND ADOPTED.

           2. Defendant Carnival Corporation’s Motion to Dismiss (DE 8) is DENIED.

           3. Defendant Carnival Corporation shall file an answer to the Complaint within

               fourteen (14) days of the date of this Order.




  1
   The Court notes that one of Defendant’s Objections is based on the Court’s ruling in Doria v. Royal Caribbean
  Cruises, Ltd., Case No. 19-cv-20179, (DE 13) (S.D. Fla. June 20, 2019). The Court’s dismissal of the plaintiff’s joint
  venture claim in that case was based, in part, on plaintiff’s failure to allege any facts to support her allegation that
  the cruise line and the excursion company intended to enter into a joint venture. Because of the plaintiff’s bare,
  conclusory allegation that the parties had intended to enter a joint venture, dismissal was appropriate. Here,
  Plaintiff’s allegations of a joint venture between Defendants sufficiently state a plausible claim to survive dismissal
  at this juncture.
Case 1:20-cv-22429-KMW Document 21 Entered on FLSD Docket 01/20/2021 Page 2 of 2




  DONE AND ORDERED in Chambers in Miami, Florida, this 20th day of January, 2021.




                                         2
